DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 17-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 May 2021.

Claim Objections
Claims 1 and 3-10 are objected to because the preamble of the claims is directed towards a female fluid adapter assembly” and further claim 1 recites “that is coupleable to both a first male connector and a second male connector”.  However, claim 1 has been amended to structurally require the first male connector and the second male connector. The preamble of these claims needs to be amended to reflect this.

Claim Rejections - 35 USC § 102
Claims 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cresswell et al. (USP 6,604,760 hereinafter “Cresswell”).
In regards to claim 11, Cresswell discloses a female fluid adapter assembly, comprising:
a receiving end (40) that receives a fluid device;
a female quick connect end (42) coupled to the receiving end;

wherein, the female quick connect end comprises:
a first cylindrical opening (84) having a first diameter;
a second cylindrical opening (80) having a second diameter, the second diameter being smaller than the first diameter;
a female transition profile (82) defined between the first cylindrical opening and the second cylindrical opening, the female transition profile providing a transition from the first diameter of the first cylindrical opening to the second diameter of the second cylindrical opening;
further wherein, the female quick connect end is coupleable to a male quick connect end having a male transition profile, the female transition profile being different from the male transition profile (fig. 1 shows this capability).
In regards to claim 12, Cresswell further discloses the female transition section has a frustum-shaped profile defined about a longitudinal axis (shown in fig. 1).
In regards to claim 13, Cresswell further discloses the female transition profile is angled relative to a longitudinal axis at a female profile angle, the female profile angle being about the same as a leading male profile angle of the male transition profile (fig. 1 shows this capability).
In regards to claim 14, Cresswell further discloses the female transition profile is angled relative to a longitudinal axis at a female profile angle, the female profile angle being less than a male profile angle of the male transition profile (fig. 1 shows this capability).
In regards to claim 15, Cresswell further discloses the female transition profile is sized to at least partially receive a first male end having a first male transition profile or a second male 
In regards to claim 16, Cresswell further discloses wherein the female transition profile is sized to receive either a first male end having a first male transition profile or a second male end having a second male transition profile; further wherein, the female quick connect end fluidly couples the corresponding first or second male end to the through hole at the cylindrical opening (fig. 1 shows this capability).

Allowable Subject Matter
Claims 1 and 3-10 are allowed except for the formal matters noted above.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Applicant's arguments filed 17 August 2021 regarding claim 11 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Cresswell does not disclose “the female transition profile being different from the male transition profile”, it is again noted that the male quick connect end having the male transition profile is not a required structural limitation of the claim. Therefore, the male connector shown in Cresswell is not being relied on for the rejection. .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        09/09/2021